Order opening default reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. In our opinion the facts appearing in the record .establish that defendant Rose Weiner was served with a summons and complaint in this action. The learned justice at Special Term had no power, without an affidavit of merits, to open her default. This decision is without prejudice to her right to make a motion to open the default upon showing a meritorious defense. Lazansky, P. J., Rich, Young, Hagarty and Scudder, JJ., concur.